                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


    Adrian Thomas,                 )
                                   )
                     Plaintiff,    )
                                   )
         v.                        )   No. 16 C 4975
                                   )
    Wexford Health Services,       )
    Inc. et al.,                   )
                                   )
                     Defendants.   )

                      MEMORANDUM OPINION AND ORDER

      Adrian Thomas, previously incarcerated at Stateville

Correctional Center, has sued Dr. Alma Martija and Dr. Saleh

Obaisi,1 the doctors who treated him at Stateville, their

employer, Wexford Health Sources, Inc., and Randy Pfister, the

warden of Stateville. Thomas alleges that Dr. Martija and Dr.

Obaisi provided constitutionally inadequate medical care and

that they did so pursuant to Wexford’s unconstitutional policy

or practice. He also alleges that Pfister was deliberately

indifferent to his serious medical needs.

      Defendants seek summary judgment. They argue that plaintiff

is not entitled to a trial because the undisputed evidence does

not establish that any individual defendants were deliberately

indifferent to Thomas’s serious medical needs or that Wexford


1 Dr. Saleh Obaisi is now deceased and substituted in this action
by the executor of his estate. Dkt. No. 121.
                                   1
had an unconstitutional policy or practice that caused Thomas

harm. These motions are granted in part and denied in part.

                               I.

     The facts are set forth as favorably to Thomas, the non-

moving party, as permitted by the record. See Hanners v. Trent,

674 F.3d 683, 691 (7th Cir. 2012).

                   A. Thomas’s Medical History

     In October 2014, Thomas complained to Dr. Martija about

nasal issues, she diagnosed him with sinusitis, and she

prescribed antibiotics. In a December 2014 appointment, Dr.

Martija noted that Thomas’ sinusitis had been resolved. In

February 2015, Dr. Obaisi saw Thomas regarding his renewed

complaints about his nose. Dr. Obaisi noted that Thomas had

severe nasal septum deviation, sinusitis, and bronchitis. He

prescribed medication. On June 30, 2015, Dr. Obaisi recommended

that Thomas see a specialist at the University of Illinois at

Chicago (“UIC”) about these conditions. In October 2015, Thomas

was taken to UIC to see Dr. Stephanie Joe, an otolaryngologist,

who noted Thomas was experiencing “[s]ome facial pressure and

pain under eyes” and diagnosed Thomas with a deviated septum and

hypertrophic nasal turbinates. Dkt. No. 107-1 at 15–16. Dr. Joe

recommended elective nasal surgery to address this condition,

which Thomas agreed to. Dr. Obaisi prepared the surgery

clearance forms. Thomas returned to UIC on November 30, 2015 and

                                2
underwent nasal surgery from Dr. Joe. He left surgery with a

splint and sutures in his nose. Dr. Joe’s written surgical

discharge instructions were that Thomas return for a follow-up

in three weeks. The next day, Dr. Obaisi signed Dr. Joe’s

consultation form from the surgery, which noted Thomas’s

splints, but did not mention a follow-up visit as part of her

recommendations and plans.

     On January 12, 2016, Thomas spoke with a physician’s

assistant at Stateville about returning to UIC for his follow-up

appointment. The physician’s assistant told Thomas that she

would speak with Dr. Obaisi. Thomas sent Stateville medical

staff multiple request slips seeking an appointment but these

requests “went unanswered.” Dkt. No. 107-4, Thomas Dep. at

32:14-33:7.

     Thomas saw Dr. Obaisi on March 5, 2016 and spoke to him

about returning to UIC. Thomas testified that Dr. Obaisi refused

and stated, “he was the medical doctor and he would send [the

plaintiff] out whenever he got ready.” Dkt. No. 107-4, Thomas

Dep. at 16:15-17:4. Thomas also testified that Dr. Obaisi and

Dr. Martija told him that Wexford was on a budget and they were

trying to save Wexford money.

     On March 29, 2016, Dr. Obaisi made a referral for Thomas to

see Dr. Joe. However, in a collegial review by Wexford, the

decision was made to evaluate Thomas at Stateville and then

                                3
discuss again whether a follow-up at UIC was medically

necessary. On either April 1st or April 7th, Dr. Obaisi attempted

to remove a suture remaining from Thomas’s surgery, which,

Thomas contends, caused a splint to break and created a

perforation in his nose. Wexford approved Thomas for a follow-up

appointment with Dr. Joe on April 13, 2016. Thomas saw Dr. Joe

the next day. She found that Thomas had a pinhole sized

perforation in his nose, which was one of the potential risks of

the surgery. Dr. Joe made no determination as to whether that

perforation was caused by Dr. Obaisi’s attempt to remove the

suture. But she did testify that it would “potentially” be

painful for Thomas if the splints were left in for more than

three weeks. Dkt. No. 107-1, Dr. Joe Dep. at 19:13-18.

              B. Thomas’s Complaints and Grievances

     On January 18, 2015 Thomas filed a grievance in which he

complained that Wexford, Dr. Obaisi, and Dr. Martija had

unnecessarily delayed his treatment, causing his condition to

worsen. On January 26th, Thomas spoke with Pfister in the

Stateville commissary and explained that he was having trouble

breathing and was supposed to be sent back to UIC for a follow-

up appointment. Pfister responded “[m]an it looks like you’re

standing here fine breathing to me. File an emergency

grievance.” Pfister had a practice of taking notes from

conversations with inmates and generally followed up on these

                                4
notes by meeting with department supervisors. Thomas understood

emergency grievances are sent “straight to the warden.” Dkt. No.

99-3, Thomas Dep. at 43:2-7. He submitted an emergency grievance

on January 28th, in which he stated that he had nose surgery in

November 2015, and he was supposed to have the splints removed a

few weeks later. He complained the splints and stitches were

causing difficulty breathing, swelling, and shooting pains and

requested to return to UIC for an appointment to have the

splints removed. Pfister’s designee determined it was not an

emergency and checked the box that the grievance be submitted

through regular channels.

     The grievance officer’s recommendations in response to

Thomas’s grievances include “[n]o action as grievant appears to

be receiving appropriate medical care at this time” and “[a]fter

reviewing offender’s medical record, the offender has been seen

several times.” Dkt. No. 123, Resp. to Plaintiff’s LR56.1

Statement of Additional Facts at ¶ 26. These recommendations

were signed by a designee of Pfister in his name. Id.; Dkt. No.

99-4, Pfister Dep. at 60:9-60:16.

     On March 23, 2016 Thomas submitted an emergency grievance

in which he again complained that he was supposed to return to

UIC a few weeks after his November 2015 surgery, but was still

waiting, in pain, to have his splints removed. Pfister’s

designee determined it was not an emergency and checked the box

                                5
that the grievance be submitted through regular channels. On

April 7, 2016 Thomas submitted another emergency grievance

stating that he was supposed to be sent to UIC but Dr. Obaisi

instead attempted to remove his stitches, causing unnecessary

pain. Thomas then filed this lawsuit in May 2016.

                               II.

     Summary judgment is appropriate where “the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The moving party “bears the initial responsibility of

informing the district court of the basis for its motion . . .

.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). To avoid

summary judgment, the non-moving party must then “present

specific facts showing that there is a genuine issue for trial;

inferences that rely upon speculation or conjecture are

insufficient.” Aguilar v. Gaston-Camara, 861 F.3d 626, 630–31

(7th Cir. 2017) (quotations and citations omitted).

     The Eighth Amendment protects prisoners from conditions of

confinement that “involve the wanton and unnecessary infliction

of pain[.]” Rhodes v. Chapman, 452 U.S. 337, 346 (1981). This

protection extends to the denial of medical care, which can

result in pain without any penological purpose. Estelle v.

Gamble, 429 U.S. 97, 103–104 (1976). To establish a violation of

this right, a plaintiff “must prove that he suffered from ‘(1)

                                6
an objectively serious medical condition to which (2) a state

official was deliberately, that is subjectively, indifferent.’”

Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662 (7th

Cir. 2016) (quoting Duckworth v. Ahmad, 532 F.3d 675, 679 (7th

Cir. 2008)).

     Thomas bears a heavy burden of proof to demonstrate that

prison officials acted with a “sufficiently culpable state of

mind.” Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). He

need not establish that the officials intended to harm him,

rather “it is enough to show that the defendants knew of a

substantial risk of harm to the inmate and disregarded the

risk.” Id. Mere negligence or gross negligence by defendants,

however, will not suffice. King v. Kramer, 680 F.3d 1013, 1018

(7th Cir. 2012). A prison medical professional’s treatment

decision does not raise an inference of deliberate indifference

unless the “decision is such a substantial departure from

accepted professional judgment, practice, or standards as to

demonstrate that the person responsible did not base the

decision on such a judgment.” Gayton v. McCoy, 593 F.3d 610,

622–23 (7th Cir. 2010) (citation omitted). “[E]ven if a doctor

denies knowing that he was exposing a plaintiff to a substantial

risk of serious harm, evidence from which a reasonable jury

could infer a doctor knew he was providing deficient treatment



                                7
is sufficient to survive summary judgment.” Petties v. Carter,

836 F.3d 722, 726 (7th Cir. 2016), as amended (Aug. 25, 2016).

                                III.

     There is no dispute over the first element of Thomas’s

claim—that he suffered from an objectively serious medical

condition. The parties dispute whether Thomas has raised a

genuine issue of material fact as to the second element of this

claim—that state officials were deliberately indifferent to his

serious medical needs. I must look at each defendants’ knowledge

and actions to determine whether a reasonable jury could find

that any of them had the requisite culpable state of mind.

Gayton, 593 F.3d at 621.

                           A. Dr. Martija

     Thomas contends that he has raised an issue of material

fact as to whether Dr. Martija was deliberately indifferent to

his medical needs by “refusing to timely comply” with Dr. Joe’s

request for a follow-up appointment with Thomas three weeks

after his surgery. Dkt. No. 118, Resp. Br. at 4. However, the

record contains no evidence that Dr. Martija was personally

involved in, or otherwise knew of, Thomas’s 2015 surgery or his

post-operative care. See Harper v. Albert, 400 F.3d 1052, 1062

(7th Cir. 2005) (“[I]n order for liability to attach under §

1983, an individual must have personally caused or participated

in the alleged constitutional deprivation.”) (citation and

                                 8
internal quotation marks omitted). Nor do the two visits Thomas

paid to Dr. Martija in 2014 raise a reasonable inference that

Dr. Martija knew Thomas had a deviated septum or enlarged nasal

turbinates, delayed surgery for such conditions, or otherwise

disregarded a risk to Thomas’s health. Dr. Martija first

diagnosed Thomas with sinusitis and immediately prescribed

medication to treat it. She observed that Thomas’s sinusitis had

been resolved at his second visit. Accordingly, defendants’

motion is granted with respect to Dr. Martija.

                          B. Dr. Obaisi

     Thomas contends that Dr. Obaisi was deliberately

indifferent to his medical needs by causing an unnecessary nine-

month delay in securing surgery to remedy Thomas’s deviated

septum and enlarged turbinates and six-month delay in Thomas’s

post-surgery follow-up appointment with Dr. Joe. Thomas also

argues that the latter delay contravened Dr. Joe’s directive

that Thomas see her for a follow-up three weeks after surgery,

and Dr. Obaisi’s attempt at remove the suture from Thomas’s nose

himself caused a perforation. Dr. Obaisi responds that there is

no evidence he received Dr. Joe’s directive but rather the

record, as a whole, shows that Thomas received timely care both

before and after his surgery. Dr. Obaisi also argues that there

is no evidence his suture removal attempt amounted to deliberate

indifference rather than mere negligence.

                                9
     Thomas is correct that “an inexplicable delay in treatment

which serves no penological interest” can support an inference

of deliberate indifference. Petties, 836 F.3d at 730 (citation

omitted). However, to raise an issue that a delay of medical

treatment caused him harm, Thomas must offer “verifying medical

evidence that the delay (rather than [his] underlying condition)

caused some degree of harm.” Jackson v. Pollion, 733 F.3d 786,

790 (7th Cir. 2013) (citation omitted). Thomas has assembled

medical evidence to support his testimony that treatment delays

caused him unnecessary pain. Dr. Joe testified that the delay in

Thomas’s follow-up appointment had the potential to cause him

additional pain. Likewise, medical records note that Thomas

experienced facial pain and had severe septal deviation and

enlarged nasal turbinates. See, e.g., Grieveson v. Anderson, 538

F.3d 763, 779 (7th Cir. 2008) (“[M]edical records indicating

that [plaintiff] had a nasal fracture, that he could experience

further bleeding, and that he may need to see a specialist . . .

. would certainly help a jury determine whether the delay

unnecessarily prolonged and exacerbated [plaintiff’s] pain”)

(internal quotations and citation omitted).

     Thomas’s claim is not doomed if he does not show Dr. Obaisi

was informed of Dr. Joe’s directive for a follow-up three weeks

after surgery. Dr. Obaisi approved the initial surgery and

signed Dr. Joe’s consultation note upon his return to Stateville

                               10
which indicated he had splints in his nose from that surgery.

Thomas sought to see Dr. Obaisi by contacting a Stateville

physician’s assistant in January 2015, who said she would relay

the request to Dr. Obaisi. Thomas also testified that he filed

multiple requests for an appointment. Dr. Obaisi did not see

Thomas regarding his surgery until March 5, 2016, when Thomas

asked to be sent to UIC to have his splints and stitches

removed. Even then, Dr. Obaisi did not request a follow-up

appointment at UIC until March 29th, some 24 days later. These

delays are sufficient to support an inference of deliberate

indifference. See id. (one-and-a-half-day delay in treatment of

broken nose by guards who knew inmate was in pain created a

genuine issue of fact as to their states of mind).

     That said, Thomas has not provided medical evidence to

support his contention that Dr. Obaisi caused the perforation in

his nose. Dr. Joe had no opinion as to whether the delay in

Thomas’s treatment caused any of his medical conditions. Nor is

Thomas qualified to opine on medical causation himself. See

Goffman v. Gross, 59 F.3d 668, 672 (7th Cir. 1995) (explaining

“inmates’ lay testimony by itself cannot establish the showing

of medical causation necessary to sustain” a deliberate

indifference claim).

     Accordingly, defendants’ motion is granted only as to the

extent it seeks to hold Dr. Obaisi liable for a nasal

                               11
perforation, and otherwise may proceed as to Thomas’s claim of

unnecessary delay.

                           C. Wexford

     Thomas contends that Wexford had a policy and practice of

delaying treatment for prisoners. While Wexford is a private

entity, “the Monell theory of municipal liability applies in §

1983 claims brought against private companies that act under

color of state law.” Whiting, 839 F.3d at 664 (citations

omitted). To hold Wexford “liable under § 1983 and Monell,

[Thomas] must demonstrate that the defendants’ official policy,

widespread custom, or action by an official with policy-making

authority was the moving force behind his constitutional

injury.” Daniel v. Cook Cty., 833 F.3d 728, 734 (7th Cir. 2016)

(internal quotations and citations omitted).

     In support, Thomas points to a consent decree filed in

Lippert v. Baldwin et al., No. 10-cv-4603 (N.D. Ill. filed

January 3, 2019), which, Thomas contends, evidences Wexford’s

practice of delaying treatment for prisoners. However, Wexford

is not a party to this consent decree, which is an agreement

between the State of Illinois and a class of plaintiffs. The

consent decree also provides that the defendants deny “all

Plaintiffs’ allegations in this case and maintain the medical

and dental care provided to the Plaintiff class is

constitutionally adequate.” Dkt. No. 119-1 at 86.

                               12
     Thomas also argues that delays in his medical treatment

were due to Wexford physicians’ decisions to avoid or reduce

expenses. Treatment decisions based on administrative concerns

can violate the Eighth Amendment when a physician’s decision

“constituted a failure to exercise medical—as opposed to

administrative—judgment. . . .” Roe v. Elyea, 631 F.3d 843, 863,

n. 17 (7th Cir. 2011). At his deposition, Thomas testified:

     Q. And you talk about Wexford not having a budget
     enough to correct the treatment delays. Where did you
     get that information from about the budget?

     A. Well, on several occasions, Dr. Obaisi had stated
     that, that they was on a budget, they were trying to
     save Wexford money, Martija and several other
     administrative personnel that worked in the medical
     field.

     Q. What exactly, if anything, specifically do you
     remember Dr. Obaisi saying to you about that?

     A. I just said that, that he was talking about the
     expenses, the training, the staff.

     Q. Did he tell you that’s why you weren’t sent to UIC?

     A. He was talking about the money part and expenses.


Dkt. No. 107-4 at 88:7–24. However, Thomas’s testimony about

what Dr. Obaisi said2 is too vague and nonresponsive to raise a


2 To the extent Wexford argues these statements of Dr. Obaisi,
who is deceased, are inadmissible and “supported only by the
Plaintiff’s self-serving testimony,” Dkt. No. 125, Resp. Br. at
11, the Dead Man’s Act does not apply in cases alleging
constitutional violations pursuant to 42 U.S.C. § 1983. Plakas
v. Drinski, 811 F. Supp. 1356, 1358 n. 1 (N.D. Ind. 1993)
(citing Fed. R. Evid. 601).

                               13
reasonable inference that Dr. Obaisi, in deciding to delay

Thomas’s treatment, supplanted his medical judgment with

Wexford’s budgetary directive, policy, or widespread custom.

Summary judgment is granted to Wexford.

                           D. Pfister

     Thomas argues that his January 2016 conversation and

emergency grievances put Pfister on notice that he was suffering

from unnecessary delays in his medical care. Pfister responds

that Thomas has not collected evidence that he had actual

subjective knowledge of a serious risk to Thomas’s health or

that he was personally involved in Thomas’s alleged

constitutional deprivation. Pfister also argues that he was

entitled to defer to the expertise of medical professionals and

that Thomas’s claim for injunctive relief against him is moot

because Thomas is no longer an inmate at Stateville.

     Thomas has marshalled enough evidence to allow a jury to

reasonably infer Pfister had actual knowledge that Thomas’s

medical care was unnecessarily delayed and took no action.

Thomas testified that he told Pfister in January 2016 that he

was having trouble breathing and was supposed to be sent back to

UIC for a follow-up appointment.3 According to Thomas, Pfister


3 Pfister objects that is this inadmissible hearsay. It is not.
Fed. R. Evid. 801(d)(2) (A statement that is “offered against an
opposing party” and “was made by the party in an individual or
representative capacity” is not hearsay.)
                               14
directed him to file an emergency grievance, which he did.

Pfister also filed subsequent emergency grievances asking to be

sent for his follow-up at UIC and complaining of ongoing delays

in his medical care. While Pfister may not recall this

conversation or Thomas’s specific grievances, he had

responsibility over the emergency grievances Thomas filed. See

Ill. Admin. Code tit. 20, § 504.840. (“An offender may request a

grievance be handled on an emergency basis by forwarding the

grievance directly to the Chief Administrative Officer.”).

Pfister claims he never saw these emergency grievances but

admits the report on Thomas’s grievance was signed by his

“designee that had signature authorization.” See Dkt. No. 99-4,

Pfister Dep. at 60:3-61:13. He also admits he had a practice of

taking notes from conversations with inmates and generally

followed up on those notes with department supervisors, but he

offers no evidence he did so with Thomas’s complaint. Given

Pfister’s individual failure to act on his conversation with

Thomas, the emergency grievance he directed Thomas to file,

Thomas’s subsequent emergency grievances, and Pfister’s

responsibility over those grievances, Thomas has raised an issue

of fact as to whether Pfister knew about unconstitutional delays

in his medical care and nonetheless turned “a blind eye[.]” See

Chavez v. Illinois State Police, 251 F.3d 612, 651 (7th Cir.

2001) (citations omitted); see also Arnett v. Webster, 658 F.3d

                               15
742, 755 (7th Cir. 2011) (“Non-medical defendants cannot simply

ignore an inmate’s plight” where they have reason to believe

prison medical staff is not treating a prisoner) (citations

omitted).

     Further, in light of this evidence, Pfister cannot wholly

insulate himself from personal involvement in Thomas’s alleged

constitutional deprivation by delegating “much of the review of

medical grievances to administrative assistants” and claiming he

was not put on notice by the emergency grievances sent to his

office. Flournoy v. Ghosh, 881 F. Supp. 2d 980, 992 (N.D. Ill.

2012); see also Martinez v. Garcia, No. 08 C 2601, 2012 WL

266352, at *2 (N.D. Ill. Jan. 30, 2012) (explaining “no

individual may routinely perform the Warden’s duties, [although]

a Warden may designate another person to perform his or her

duties ‘during periods of his or her temporary absence or in an

emergency.’”) (citing 20 Ill. Admin. Code § 504.805(b)).

     Pfister also argues that he relied on the judgment of

medical staff treating Thomas. True, “in determining the best

way to handle an inmate’s medical needs, prison officials who

are not medical professionals are entitled to rely on the

opinions of medical professionals.” Lee v. Young, 533 F.3d 505,

511 (7th Cir. 2008) (citation omitted). However, the record is

bereft of evidence that Pfister relied on the judgment of

medical professionals. There is no evidence in the record that

                               16
Pfister, or any of his subordinates, conferred with medical

staff. Rather the grievance reports indicate that an IDOC

grievance officer reviewed Thomas’s medical files at determined

that he was receiving adequate medical care. The record is

silent on that grievance officer’s medical qualifications.

     Nor is there evidence that these grievance reports

addressed the delays Thomas complained of beyond the unadorned

conclusion he was receiving some treatment. As Thomas correctly

points out: Pfister is not entitled to summary judgment for his

reliance on these “unresponsive” grievance reports. See

Martinez, 2012 WL 266352, at *6 (“[Warden’s] failure to take

action despite receiving both a letter and an in-person

communication in which [inmate] informed him of the medical

staff’s refusal to treat him, coupled with [prison doctor’s]

unresponsive memos, suffices to defeat summary judgment.”).

     Lastly, Thomas’s request for injunctive relief against

Pfister is moot. The undisputed record shows Thomas is currently

an inmate at Menard Correctional Center where Pfister is not the

warden. Accordingly, Pfister’s motion is granted, in part, with

respect to Thomas’s claim for injunctive relief and is otherwise

denied.

                                IV.

     For the foregoing reasons, defendants’ motions are granted

with respect to Dr. Martija, the claim that Dr. Obaisi

                               17
perforated Thomas’s nose, Wexford, and the injunctive claim

against Pfister and denied with respect to the remaining claims

against Dr. Obaisi and Pfister.



                              ENTER ORDER:




                              _____________________________
                                     Elaine E. Bucklo
                               United States District Judge


Dated: October 9, 2019




                                  18
